IN THE SUPREME COURT OF IOWA

                                   No. 21–0841

               Submitted January 20, 2022—Filed June 3, 2022


MANDY TRIPP,

      Appellant,

vs.

SCOTT EMERGENCY COMMUNICATION CENTER and IOWA
MUNICIPALITIES WORKERS’ COMPENSATION ASSOCIATION,

      Appellees.


      Appeal from the Iowa District Court for Scott County, Mark Cleve, Judge.



      An emergency dispatcher appeals the denial of her claim for workers’

compensation benefits based on post-traumatic stress disorder. REVERSED

AND REMANDED.



      McDermott, J., delivered the opinion of the court in which Christensen,

C.J., and Appel and Oxley, JJ., joined. Christensen, C.J., filed a concurring

opinion. Waterman, J., filed a dissenting opinion, in which Mansfield and

McDonald, JJ., joined.



      Andrew W. Bribriesco (argued) and Gabriela Navarro of Bribriesco Law

Firm, Bettendorf, for appellant.
                                      2




      Chandler M. Surrency (argued) and Jane V. Lorentzen of Hopkins &

Huebner, P.C., Des Moines, for appellees.
                                        3


McDERMOTT, Justice.

      This case requires us to determine whether Iowa’s workers’ compensation

statute places on emergency responders a different, higher bar to be eligible for

benefits for trauma-induced mental injuries suffered on the job than workers in

other roles with identical injuries.

      Mandy Tripp, a sixteen-year veteran of Scott County’s emergency dispatch

system, answered a 911 call from a woman screaming over and over at a high

pitch, “Help me, my baby is dead.” The woman’s screams continued for more

than two minutes. Tripp eventually got the woman’s address and dispatched first

responders. She soon heard a report from a police officer that arrived on the

scene about finding a dead infant that appeared to have been attacked with a

claw hammer.

      In the months that followed, Tripp couldn’t shake the mother’s screams

from her mind or her ears. Loud noises, in particular, would trigger debilitating

anxiety. Tripp sought medical help. A counselor and two doctors diagnosed her

with PTSD resulting from the call. She was prescribed medication to address the

PTSD and wore special headphones to drown out loud noises, sometimes even

wearing special musicians’ earplugs under larger noise-canceling headphones.

It helped, but not enough. Tripp found herself unable to perform her job duties

as an emergency dispatcher as she had before.

      Iowa’s   workers’    compensation     law   permits   workers   to   receive

compensation for injuries that they suffer arising from and in the course of their

jobs. Injuries from mental trauma suffered on the job have long been recognized
                                       4


as a basis to provide workers’ compensation. But when Tripp applied for workers’

compensation based on her PTSD, her request was denied. Tripp didn’t satisfy

the test of legal causation, according to the workers’ compensation commissioner

and district court, because 911 dispatchers routinely take calls involving death

and traumatic injury, and the mother’s harrowing call thus wasn’t an

“unexpected cause or unusual strain.” Tripp appeals. Because Tripp has

established that her PTSD resulted from a manifest happening of a sudden

traumatic nature from an unexpected cause or unusual strain, we hold she is

entitled to workers’ compensation benefits.

                                       I.

      Tripp began her career as an emergency dispatcher in 2002, first with the

Davenport Police Department and then (when the police department’s emergency

dispatch system later combined with the county’s system) with the Scott County

Emergency Communications Center (SECC). Tripp soon was tabbed to train

other emergency dispatchers. In a typical workday, Tripp estimated that she

answered anywhere from 50 to 200 calls, including 911 emergency and

nonemergency calls and administrative calls. An average call lasts thirty-five

seconds.

      On September 30, 2018, Tripp answered a 911 call from a woman

“screaming at a very high pitch, ‘Help me, my baby is dead. Help me, my baby is

dead,’ over and over and over.” The screaming continued for two minutes and

fifteen seconds. Tripp struggled to calm the women enough to get an address to

dispatch an ambulance. She ultimately got an address and transferred the call
                                         5


to a medical dispatcher who tried to instruct the mother on lifesaving measures

until the ambulance arrived.

      Tripp continued to hear ongoing radio traffic about the incident after she

transferred the call. She heard the medical dispatcher tell the mother how to

perform CPR on an infant. She heard the emergency medics who arrived by

ambulance at the scene say that “[r]igor was already set in.” And she heard police

officers talking about “a potential crime scene” at the mother’s home. Injuries to

the child’s face, according to one investigating officer speaking over the radio,

suggested that the child had been beaten with a claw hammer. All the while, the

child’s mother screamed in the background.

      Tripp’s supervisor asked Tripp if she needed a break. Tripp declined,

responding that she “needed another call” to get the mother’s screams “out of

my head.” Tripp texted her husband, Dennis, a Bettendorf Police Officer with

twenty-three years’ experience in law enforcement. She told him that she’d taken

“a really bad phone call” and needed to talk to him just to hear another voice. It

was, according to Dennis, the first time that she’d ever requested such a thing.

Tripp remained at work and continued taking calls until her shift ended.

      In the days that followed, Tripp was on the verge of tears, didn’t want to

answer calls, and didn’t want to talk with anyone. Although she had taken

emergency calls involving serious injuries to children in the past from people at

the scene of fatal incidents, including three calls involving a dead infant, she had

never before answered a call from a dead child’s own mother. Tripp described

the mother’s screams as something beyond “normal” sounds: “guttural, awful.”
                                       6


Tripp confided to her supervisor and several coworkers that she was struggling

to deal with the call. She found herself constantly crying, unable to process her

emotions, wanting to sleep, and becoming socially withdrawn.

      Tripp initially sought treatment with Lisa Beecher, a licensed mental

health counselor, to help her address her mental health, which had been in a

state of freefall since the call. Tripp’s employer approved the visit. Tripp saw

Beecher at least five times over about a three-week period. Beecher diagnosed

Tripp with post-traumatic stress disorder, a mental health condition commonly

referred to by its acronym: “PTSD.” Tripp took two weeks off work at Beecher’s

suggestion. When she returned to work, she did so with restricted hours.

      Beecher soon determined that Tripp’s condition wasn’t improving. Beecher

referred her to a psychologist, Dr. Robert Gillespie, who had treated other

Davenport first responders and police officers. Gillespie also diagnosed Tripp

with PTSD. He instructed her to seek medication from her regular physician to

treat it. Tripp’s physician prescribed her an antidepressant. Tripp took the

prescribed antidepressants and continued to see Beecher for counseling and

Gillespie for psychotherapy to treat her PTSD.

      Gillespie’s notes of his meeting with Tripp in April 2019 (more than six

months after the call) recount that Tripp had been having suicidal feelings at

work but had been able to work through them. She continued to struggle with

“heightened levels of emotional responsivity” brought on by certain sounds,

particularly high-pitched voices. And she continued to experience episodic
                                        7


recurrence of traumatic stress, but with some improvement in the frequency and

intensity of the episodes.

      In September 2019, another psychiatrist, Martin Carpenter, M.D.,

performed an independent psychiatric evaluation of Tripp for this litigation. He

also diagnosed Tripp’s condition as PTSD. Carpenter consulted the Diagnostic

and Statistical Manual of Mental Disorders (the DSM-5), the fifth edition of a

diagnosis manual for psychological disorders, in making his diagnosis. The

DSM-5 states that PTSD can result from exposure “to actual or threatened

death,” either through directly experiencing a traumatic event or experiencing

“repeated or extreme exposure to aversive details of” a traumatic event. Am.

Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental Disorders 271 (5th.

ed. 2013). Carpenter recommended that Tripp, on top of her ongoing prescription

drug treatment, use physical interventions to address her PTSD symptoms.

Among other things, Carpenter recommended that she wear special earplugs to

limit hearing loud noises, which were a significant trigger of anxiety since the

incident.

      Tripp filed an application for workers’ compensation benefits based on her

PTSD. At the evidentiary hearing, both Beecher and Gillespie’s reports found that

Tripp’s PTSD resulted directly from her involvement in the traumatic events of

the mother’s 911 call. Gillespie noted that the fourth edition of the DSM

“explicitly contemplates the exposure risk for first responders, such as 911

operators.” Gillespie testified to his opinion that, by May 2019, Tripp had reached

“maximum medical improvement”—in other words, had achieved all the
                                        8


improvement that she reasonably would ever be expected to achieve—as to her

PTSD. Tripp’s PTSD thus, according to Gillespie, constituted a “chronic episodic

condition” resulting in a permanent disability.

      Carpenter similarly found that Tripp’s diagnosis resulted directly from the

events of the mother’s 911 call. He concluded that Tripp’s condition satisfied the

PTSD criteria in the DSM-5 as a “traumatic exposure” in which she experienced

a mother’s discovery of a dead child in vivid and disturbing fashion. Carpenter

also agreed that Tripp had reached maximum medical improvement and that

she’d need both ongoing pharmacological management and psychotherapy to

treat her PTSD.

      Tripp’s employer, the SECC, contested her petition for workers’

compensation and called three of Tripp’s coworkers to testify at the evidentiary

hearing: a medical dispatcher with twenty-four years’ experience (in fact, the

same medical dispatcher who instructed the mother on CPR), the SECC’s

director (who previously worked as a dispatcher), and the SECC’s deputy director

(who also previously worked as a dispatcher). Each testified to their belief that

calls such as the one that brought on Tripp’s PTSD weren’t unusual or

unexpected. They provided various estimates of similar calls based on their

experience. One acknowledged that she’d fielded around 141,000 calls in her

career and about a dozen involved an infant’s death; another estimated she’d

taken about 572,000 calls of which fifteen involved a child’s death. Tripp’s

current supervisor testified that the SECC provided Tripp with accommodations

for her PTSD, including light-duty work, changing her seating arrangement when
                                        9


possible, and allowing her to leave if she experiences an anxiety-triggering call.

No witness disputed any testimony from Tripp’s medical professionals.

      Tripp agreed that fielding a 911 call from a distraught person was neither

unexpected nor unusual in an emergency dispatcher’s work and that speaking

with crying or even incoherent callers was a normal part of the job. Tripp also

acknowledged that she’d fielded traumatic calls since the incident, including a

call involving the suicide of a teenager (which, as reported in Gillespie’s notes,

caused Tripp to hear the mother’s screams in her head from the earlier call and

to start crying). And despite her sensitivity to loud sounds since the call, Tripp

had personally attended a large business convention, although she wore noise-

canceling headphones on top of musician’s earplugs during the convention.

Tripp applied for a job as a librarian because of her sensitivity to sound. Tripp

still tries, in her words, to “participate in life” despite her PTSD and wants to

continue to work as an emergency dispatcher to the extent she’s able to because

she “love[s] the job.”

      Her husband Dennis testified that after the call, his wife had become

withdrawn and unable to engage in many normal social activities, primarily

because of her new sensitivity to loud sounds. Dennis saw some improvement in

her condition from the psychotherapy and prescription drug treatments. He

agreed that 911 operators anticipate taking emergency calls by nature of their

jobs and agreed that a parent whose infant was dying would call 911 and be

distraught. Dennis, for his part, has never in his career been called to respond
                                          10


to a matter involving a dead infant and would characterize such an event as

unusual.

      After   hearing   the   evidence,     the   deputy   workers’   compensation

commissioner denied Tripp’s petition for benefits. Although acknowledging it was

“a difficult case,” the deputy commissioner held that because 911 dispatchers

“routinely” take calls involving death and traumatic injuries, Tripp failed to prove

that the PTSD-inducing call was “unusual” or “unexpected” as required under

our court’s prior mental injury cases. Tripp moved for rehearing, which the

deputy denied. Tripp appealed to the workers’ compensation commissioner, who

affirmed the deputy’s decision. Tripp then sought judicial review in the district

court, which likewise affirmed the prior ruling. She appeals that ruling.

                                          II.

      The parties disagree on our standard of review. Tripp argues that we review

for legal error because the standard for establishing a purely mental injury is an

issue of law. The SECC argues that we must defer to the commission because

legal causation is based on findings of fact, which should be upheld as long as

substantial evidence in the record supports those findings.

      The commission’s decision involves an application of law to the facts and

thus presents a mixed question of law and fact. Meyer v. IBP, Inc., 710 N.W.2d

213, 219 (Iowa 2006). If the claimed error pertains to the agency’s findings

of fact, then “the proper question on review is whether substantial evidence

supported those” factual findings. Id. But if the claimed error pertains to the

agency’s interpretation of the law, then the question on review is whether the
                                      11


agency’s interpretation was wrong. Id. We don’t defer to the commission’s

interpretation of the legal standard to prove a purely mental injury under Iowa

law. Dunlavey v. Econ. Fire & Cas. Co., 526 N.W.2d 845, 849 (Iowa 1995); see

also Iowa Code § 17A.19(10)(c) (2019). That legal standard presents a legal

question, and we’re thus not bound by the agency’s conclusions and instead

substitute our own judgment. Lakeside Casino v. Blue, 743 N.W.2d 169, 173

(Iowa 2007).

                                      III.

      Iowa’s workers’ compensation system is a creature of statute, being both

conceived and constructed by legislative action. See Hansen v. State, 91 N.W.2d

555, 556–57 (Iowa 1958). The system provides mutual benefits and tradeoffs for

workers and employers. Harned v. Farmland Foods, Inc., 331 N.W.2d 98, 100

(Iowa 1983) (en banc). Workers relinquish their right to sue the employer for

damages on the condition that the employer promptly compensates workers for

injuries that arise out of and in the course of employment regardless of fault.

Baker v. Bridgestone/Firestone, 872 N.W.2d 672, 676–77 (Iowa 2015).

      Our analysis centers on Iowa Code section 85.3(1), which establishes a

worker’s eligibility to receive, and an employer’s duty to pay, workers’

compensation. It states:

      Every employer . . . shall provide, secure, and pay compensation
      according to the provisions of this chapter for any and all personal
      injuries sustained by an employee arising out of and in the course
      of the employment, and in such cases, the employer shall be relieved
      from other liability for recovery of damages or other compensation
      for such personal injury.
                                        12


Iowa Code § 85.3(1). Interpreting the plain language of the statute, the question

presented in this appeal has two parts: (1) whether Tripp’s PTSD is a “personal

injury,” and (2) whether she sustained it “arising out of and in the course of” her

job as an emergency dispatcher. If the answer to both parts is yes, she’s entitled

to compensation; if not, then not.

      Does Tripp’s PTSD constitute a “personal injury” under the statute? The

terms “injury” and “personal injury” are elaborated on, although not necessarily

defined, in section 85.61(4). That section states that these terms “shall be

construed as follows” and then states that “they shall include death resulting

from personal injury” and “shall not include a disease unless it shall result from

the injury and they shall not include an occupational disease.” Id. § 85.61(4)(a),

(b). Neither elaboration provides any help in this case since Tripp didn’t die and

her PTSD isn’t a disease.

      In Dunlavey v. Economy Fire & Casualty Co., we analyzed whether an

employee’s “nontraumatic mental injury”—in that case, major depressive

disorder—amounted to a “personal injury” under section 85.3(1). 526 N.W.2d at

849–53. The employer argued that, as a matter of public policy, we should refuse

to recognize psychological injuries without an associated physical injury

(referred to as a “mental-mental injury”) because it would breed fraudulent and

unverifiable workers’ compensation claims by employees. Id. at 856. But after

surveying cases from states around the country with similarly-worded workers’

compensation statutes, finding no expression by the legislature in our statute to

carve out a restriction for purely psychological injuries, and further finding “no
                                        13


really valid distinction between physical and ‘nervous’ injury,” we held that

psychological injuries met the definition of “personal injuries” under the statute.

Id. at 851, 853 (quoting 1B Arthur Larson, The Law of Workmen’s Compensation

§ 42.23(a), at § 7-906 (1993)). As to whether PTSD in particular qualifies, in

Brown v. Quik Trip Corp., we held that a convenience store clerk’s PTSD diagnosis

met the definition. 641 N.W.2d 725, 727–29 (Iowa 2002). Tripp’s PTSD diagnosis

thus likewise qualifies as a “personal injury” under the statute.

      Turning to the second part of the statutory inquiry: Does Tripp’s PTSD

arise “out of and in the course of the employment”? In Dunlavey, we said that an

employee seeking compensation for a mental injury required proof of both

“medical causation” and “legal causation.” 526 N.W.2d at 853. Medical causation

requires the employee to show “that the alleged mental condition was in fact

caused by employment-related activities.” Asmus v. Waterloo Cmty. Sch. Dist.,

722 N.W.2d 653, 657 (Iowa 2006). Legal causation, on the other hand, requires

the employee to show that the mental injury resulted from “workplace stress of

greater magnitude than the day-to-day mental stresses experienced by other

workers employed in the same or similar jobs, regardless of their employer.”

Dunlavey, 526 N.W.2d at 858.

      But in Brown, we walked back part of the causation burden we’d

previously imposed on employees in Dunlavey. 641 N.W.2d at 728–29. In Brown,

we overturned the commissioner’s denial of benefits for a convenience store clerk

who developed PTSD after seeing a customer get shot and, about a week later,

had been held up at work by an apparently armed robber. Id. at 726–27. We
                                         14


formulated a different standard of causation when an employee establishes that

the mental injury at issue is “based on a manifest happening of a sudden

traumatic nature from an unexpected cause or unusual strain.” Id. at 729. Such

a situation meets the legal-causation test “irrespective of the absence of similar

stress on other employees.” Id. We could dispense with the legal-causation

requirement in such a circumstance, we reasoned, because a mental injury that

occurred rapidly and could be traced to a specific, sudden event had a

sufficiently strong “badge of reliability” (in contrast to a mental injury alleged to

have developed gradually over time). Id. at 728 (quoting Graves v. Utah Power &

Light Co., 713 P.2d 187, 192 (Wyo. 1986), superseded by statute as stated in

Brown, 641 N.W.2d at 728 n.1).

      Neither Brown nor any of our cases since have explored the contours of

what “manifest happening of a sudden traumatic nature from an unexpected

cause or unusual strain” means. Id. at 729. The SECC argues that Brown

requires the factfinder to focus on that employee’s particular job duties to

determine whether the injury-causing incident was an “unexpected cause or

unusual strain” under Iowa Code section 85.3(1). Tripp, conversely, in effect

argues that Brown requires the factfinder to focus on whether the sudden event

constitutes an “unexpected cause or unusual strain” in employment life

generally, without regard to the regular duties of the particular employee or

employees in similar positions. The deputy commissioner adopted the SECC’s

proposed interpretation. The commissioner and district court agreed, with the

district court noting that the “baseline seems to be most appropriately drawn by
                                        15


looking to the unique features of each particular claimant’s experiences—

including their ordinary workplace activities.”

      In Brown, we adopted the phrase “manifest happening of a sudden

traumatic nature from an unexpected cause or unusual strain” from the test we

found in a Montana case, Tocco v. City of Great Falls, to determine whether an

injury met the legal standard for workers’ compensation. Brown, 641 N.W.2d at

729 (citing Tocco v. City of Great Falls, 714 P.2d 160, 163–64 (Mont. 1986)). But

the Montana Supreme Court in Tocco was quoting a phrase from Montana’s own

workers’ compensation statute, Montana Code section 39-71-119, defining an

“eligible injury.” Tocco, 714 P.2d at 163–64. The Montana statute defined an

“eligible injury,” in part, as “a tangible happening of a traumatic nature from an

unexpected cause or unusual strain resulting in” certain types of harm. Id.

(quoting Mont. Code § 39-71-119).

      Iowa workers’ compensation statute, by comparison, doesn’t contain any

language stating that injuries must result from an “unexpected cause or unusual

strain.” Iowa Code § 85.3(1). The relevant part of Iowa’s statute to which we

applied the “unusual strain” test in Brown simply asks whether Tripp’s injury

“ar[ose] out of and in the course of employment.” Id. On that inquiry, the evidence

was unrebutted (from the testifying doctors, Tripp’s husband, and Tripp herself)

that her PTSD arose directly from her handling of the screaming 911 call and

the reports about the infant’s maiming that immediately followed it and that

Tripp answered the call in the course of her work as an emergency dispatcher

for the SECC.
                                        16


      Focusing on the employee’s own job in determining an “unexpected strain”

places workers routinely tasked with addressing traumatic incidents, such as

emergency dispatchers, paramedics, police officers, and firefighters, in a

disfavored position as compared with other workers. They would bear a burden

to   prove   hyper-unexpected     causes     and     hyper-unusual   strains—some

extraordinary species of traumatic event, above and beyond the perilous events

that they regularly confront—to qualify for benefits that those in less hazardous

professions receive by meeting a far lower bar. Yet nothing in the language of

Brown—nor, more importantly, in the text of section 85.3(1)—makes the

“unexpectedness” or “unusualness” of the traumatic event dependent on the

employee’s own job duties. We thus hold that the district court erred in its

interpretation of the statute in ruling otherwise.

      This holding aligns with our existing workers’ compensation law. If a police

officer, for instance, is physically injured in a crash while pursuing a suspect in

a high-speed chase, her injury ordinarily would be compensable despite the fact

that police officers often pursue dangerous, fleeing suspects. But if an officer

with a pre-existing heart condition has a heart attack on the job, the officer must

still prove “that the injury arose out of the employment.” P.D.S.I. v. Peterson, 685

N.W.2d 627, 630 (Iowa 2004). Applying our mental injury cases as we do today

treats mental injuries in a similar fashion. For mental injuries “based on a

manifest happening of a sudden traumatic nature from an unexpected cause or

unusual strain” legal causation is established without regard to the regular

duties of the particular employee or other employees in similar positions. See
                                        17


Brown, 641 N.W.2d at 728–29. But for mental injuries that might result from a

combination of work- and non-work-related factors, the claimant must prove

both legal and medical causation. See Peterson, 685 N.W.2d at 630; Dunlavey,

526 N.W.2d at 856–57.

      The dissent never cites to, let alone analyzes, the actual text of the statute

on which this case turns. The dissent’s preferred application of the statute is

premised on a fear that, unless courts require emergency responders to prove

hyper-unusual work events caused their PTSD, emergency responders will make

(and reap the benefits of) fraudulent PTSD claims. The dissent recites, for

instance, that our causation test in Dunlavey for mental-mental injuries sought

to address “difficulties in the evaluation of psychological injuries, such as the

ease with which such claims may be feigned and the difficulty with which

fraudulent claims can be detected.” (Quoting Dunlavey, 526 N.W.2d at 855.) The

dissent refers to our choice of the causation test in Dunlavey as “mindful” of an

argument “that once ‘mental/mental’ claims are deemed compensable,

employees will increasingly make fraudulent claims which the courts will not be

able to detect and which will ultimately force employers out of business.”

(Quoting id. at 856.) Stated in its purest form, the dissent believes that its

approach to proving the unusualness of the PTSD-causing event will prevent

“fraudulent claims that are difficult to disprove.”

      On this subject, the dissent fights a battle that the SECC doesn’t. The

SECC doesn’t claim that Tripp’s PTSD diagnosis is “fraudulent” or unproven, or
                                                18


that it wasn’t causally connected to Tripp’s employment.1 No party in this appeal

disputes that the 911 call in fact caused Tripp’s PTSD. There is no claim of fraud,

and there is no question of causation. The dissent instead presents a legislative

policy rationale that it then superimposes on the text of the statute to support

its interpretation. “Presumably,” the dissent writes, “the legislature was

unwilling to open the floodgates to mental injury claims as they are difficult to

disprove and increase insurance costs while inhibiting job creation.” Yet no hint

of any of the things that the dissent “presumes” here are found anywhere in the

statute or in this record.

       Lest we lose sight of the polestar for our legal analysis in this case, we

must interpret our own causation test in harmony with the words of the workers’

compensation statute. The role of this court is to apply the words “of a statute

as written.” In re Marshall, 805 N.W.2d 145, 160 (Iowa 2011). “[W]e may not—

under the guise of statutory construction—enlarge or otherwise change the

terms of a statute as the legislature adopted it.” State v. Miller, 590 N.W.2d 45,

47 (Iowa 1999). For us to interpret the statute to achieve some policy objective

found nowhere in the statute’s language—to presume the statute requires a

higher standard of proof for PTSD based on fears of fraud—invades a sphere

reserved for the legislature. See In re Est. of Gist, 763 N.W.2d 561, 567–68 (Iowa

2009).




        1All the dissent’s quotations from Dunlavey about fears of fraudulent mental-mental

claims, it’s worth noting, relate to the legal causation standard that has no application to Tripp’s
case in light of the holding in Brown.
                                       19


      The   existence   of   any   system   of   insurance,   including   workers’

compensation, brings with it the potential for abuse. But the solution to this

problem resides in the truth-seeking function of the adversary process, in which

the trier of fact “considers expert testimony with an eye toward the concern that

the claimant may be malingering, exaggerating his or her injuries, or attempting

to claim an injury unrelated to employment.” Travis J. Foels, Rescuing the

Rescuer: Reforming How Florida’s Workers’ Compensation Law Treats Mental

Injury of First Responders, 69 Fla. L. Rev. 1439, 1463 (2017). The workers’

compensation system “already depend[s] on triers of fact to detect and weed out

fraudulent or illegitimate claims.” Id. Our court thus shouldn’t presume it needs

to cure some perceived legislative inattention by foreclosing recovery for a class

of injuries that might otherwise qualify under the statute. “Our task is to

interpret the statute, not improve it.” Brakke v. Iowa Dep’t of Nat. Res., 897

N.W.2d 522, 541 (Iowa 2017).

      The dissent relies heavily on Moon v. Board of Trustees of Municipal Fire &

Police Retirement System of Iowa, in which we applied Dunlavey’s causation test

to a disability claim by a police officer seeking benefits under Iowa Code chapter

411. 548 N.W.2d 565, 568 (Iowa 1996). In that case, an officer became

permanently disabled after developing a panic disorder and agoraphobia after a

confrontation with an armed robbery suspect and the suicide of a fellow officer.

Id. at 567. We denied benefits under the Dunlavey test because the disabled

officer failed to establish that these incidents were “more than the day-to-day

stresses commonly associated with police departments,” citing to testimony from
                                         20


another officer that “[t]here’s a lot of stress associated with the job” and similar

testimony from other officers. Id. at 569–70. But Moon, and another case the

dissent recites, City of Cedar Rapids v. Board of Trustees of Municipal Fire & Police

Retirement System of Iowa, 572 N.W.2d 919 (Iowa 1998), offer little of substance

to our analysis in light of Brown’s later reconstruction of the causation standard

for “readily identifiable” events causing mental injury, as in this case.

      Workers’ compensation statutes are generally unique to each state, but

several courts in other jurisdictions, interpreting statutes similar to Iowa’s, have

likewise held that purely mental injuries are compensable under an objective

standard when the injury is caused by a readily-identifiable or directly-traceable

event. For instance, the Oregon Supreme Court held a claimant’s mental injury

was compensable because his injury resulted from “actual stress conditions at

work when viewed objectively.” McGarrah v. State Accident Ins. Fund Corp., 675

P.2d 159, 172 (Or. 1983). Oregon’s statute defined a compensable “occupational

disease” as “[a]ny disease or infection which arises out of and in the scope of the

employment, and to which an employee is not ordinarily subjected or exposed

other than during a period of regular actual employment therein.” Id. at 169

(quoting Or. Rev. Stat. § 656.802).

      The Arizona Supreme Court permitted recovery for an officer who

developed PTSD after a shootout with a gunman during a welfare check. France

v. Indus. Comm’n of Ariz., 481 P.3d 1162, 1163, 1167 (Ariz. 2021). The court

rejected the employer’s claim that the officer needed to “prove that the injury-

causing event was outside the scope of his assigned job duties” because under
                                       21


that standard “a deputy who suffers mental injuries caused by a gunfight,

regardless of the circumstances, could never receive compensation because such

an incident might possibly occur in the line of duty.” Id. The court emphasized

that its holding was “limited to mental injuries arising from a specific work-

related incident” and distinguished cases involving “gradual injuries resulting

from ordinary stresses and strains of the work regimen.” Id.

      The Appellate Court of Illinois approved benefits for a police officer after

he developed PTSD following a standoff with someone he believed to be wielding

a gun. Diaz v. Ill. Workers’ Comp. Comm’n, 989 N.E.2d 233, 235–36 (Ill. App. Ct.

2013). The court rejected the commission’s conclusion that the officer couldn’t

“recover because the traumatic incident was not an uncommon event of

significantly greater proportion than what he would otherwise have been

subjected to in the normal course of his employment as a police officer.” Id. at

241–42. Such a standard, the court noted, would make it “virtually impossible

for police officers or others involved in dangerous occupations to qualify for a

mental-mental claim.” Id. at 242. The court distinguished the incident from “a

gradually developing mental disability” and found the appropriate standard for

“whether a worker has suffered the type of emotional shock sufficient to warrant

recovery should be determined by an objective, reasonable-person standard,

rather than a subjective standard that takes into account the claimant’s

occupation and training.” Id. at 241–42.

      The Supreme Court of Louisiana likewise found that for “cases involving

such readily identifiable, unusual and dramatic events,” the claimant must be
                                       22


compensated “when there is sufficient evidence that the sudden event caused

the disabling mental condition.” Sparks v. Tulane Med. Ctr. Hosp. & Clinic, 546

So. 2d 138, 147 (La. 1989) (emphasis added). But “an employee’s general

allegation that he is unable to work due to stress or tension caused by working

conditions,” according to the court, “would not give rise to a compensable claim.”

Id.

      The national landscape shows increasing support for laws that ensure

emergency responders have an opportunity to receive workers’ compensation

benefits for PTSD. “A vigorous trend is for states to make exceptions, within

exclusionary laws, for first responders via the legislative ‘presumption of

causation’ device.” David B. Torrey & Donald T. DeCarlo, Mental Stress Causing

Mental Disability Under Workers’ Compensation Laws: A Short History, the

Competing Arguments, and A 2021 Inventory, 56 Tort Trial & Ins. Prac. L.J. 91,

134 (2021). The National Council on Compensation Insurance, “which carefully

monitors proposed bills and enactments on this topic,” identified PTSD bills

ensuring eligibility for emergency responders as “the top trending issue for

2019.” Id. at 134–35, 173 (showing seventeen states with enacted legislation at

the time of the article’s publication and another seventeen states with some kind

of proposed legislation).

      What’s more, making it harder for emergency responders to receive

workers’ compensation for mental injuries would rest on a dubious assumption:

that emergency responders have, or should have, some natural or acquired

immunity to psychological injuries that might result from participating in
                                        23


traumatic human experiences. Few people, if any, could know if they possess

such an immunity going in. And none would know for certain that they’d be able

to maintain it. Tripp’s PTSD diagnosis, by all accounts, is a case in point: she

was always able to deal with the trauma of the job for sixteen years until, one

horrific day, she wasn’t.

      Setting different baselines for proving workers’ compensation eligibility—

one for emergency responders and one for everyone else—further presupposes

that emergency responders agreed to assume the risk of suffering psychological

injuries simply by accepting the job. The legal basis for this “assumption of risk”

notion is unclear; it’s certainly found nowhere in this record. In any event, our

workers’ compensation statute embodies a “no fault” system: employers are not

liable for their negligence in causing a workplace injury and workers are not

subject to a setoff in benefits for their own conduct that might have contributed

to their injury. See Peterson, 685 N.W.2d at 635. Workers thus can’t be denied

benefits based on a common law “assumption of risk” defense to an injury claim.

Hawk v. Jim Hawk Chevrolet-Buick, Inc., 282 N.W.2d 84, 91 (Iowa 1979) (en

banc).

      Our workers’ compensation statute doesn’t impose a higher burden on

workers with jobs that involve frequent brushes with traumatic events than

workers in other occupations. Workers’ compensation, it bears repeating, is a

statutory creation, with eligibility for benefits determined by what the statute

provides. See McSpadden v. Big Ben Coal Co., 288 N.W.2d 181, 188 (Iowa 1980).

We find it—as we must—not for us to create favored and disfavored
                                       24


classifications among occupations or injuries when the legislature has made no

such classifications in its statute. Allowing emergency responders to receive

workers’ compensation for their proven mental injuries, without imposing some

heightened evidentiary hurdle absent in our statute, merely provides them with

the compensation to which they’re legally entitled.

                                       IV.

      When a purely mental injury is traceable to a readily identifiable work

event, the claimant proves legal causation by meeting the test that we set forth

in Brown by analyzing the unexpected or unusual nature of the injury-inducing

event without regard to the claimant’s own particular duties. Tripp satisfied the

requirements for medical and legal causation. We thus reverse the decision of

the district court and remand the case to the workers’ compensation

commissioner to determine the extent of Tripp’s disability.

      REVERSED AND REMANDED.

      Christensen, C.J., and Appel and Oxley, JJ., join this opinion.

Christensen, C.J., files a concurring opinion. Waterman, J., files a dissenting

opinion, in which Mansfield and McDonald, JJ., join.
                                         25


                                #21–0841, Tripp v. Scott Emergency Commc’n Ctr.

CHRISTENSEN, Chief Justice (concurring specially).

      I agree with the majority that our court in Brown v. Quick Trip Corp., 641

N.W.2d 725, 728–29 (Iowa 2002), walked back the causation burden we

previously imposed on employees in Dunlavey v. Economy Fire & Casualty Co.,

526 N.W.2d 845, 854–59 (Iowa 1995), for cases of a manifest happening of a

sudden traumatic nature from an unexpected cause or unusual strain. See

Asmus v. Waterloo Cmty. Sch. Distr., 722 N.W.2d 653, 657 n.1 (Iowa 2006) (“In

the later case of Brown v. Quik Trip Corp., we formulated a different standard

[than Dunlavey] for those situations in which the mental injury can be readily

traced to a specific event.” (citation omitted)). Nevertheless, I write separately to

discuss the statistics of this particular event and the higher rates of PTSD among

first responders. I also write to propose that our state legislature adopt a statute

similar to Minnesota’s that provides a rebuttable presumption that a PTSD

diagnosis was caused by the first responder’s job.

     I. Statistical Data Puts the Claim that the Call was not an Unexpected
Cause or Unusual Strain in Tripp’s Profession into Doubt.

      The deputy commissioner held that “[g]iven the nature of the job of a 9-1-1

dispatcher, taking a call regarding a dying or dead infant cannot be said to be

an unexpected cause or an unusual strain.” It drew this conclusion from the

testimony of Tripp, former Scott Emergency Communication Center 911

dispatchers turned supervisors Denise Pavlik and Tracey Sanders, and the

MEDIC EMS Jill Cawiezell. These witnesses each indicated that it was not

uncommon for a 911 dispatcher to handle calls that involve distraught callers
                                        26


and life-or-death situations. There was also testimony from dispatchers Tripp,

Pavlik, and Cawiezell indicating that they each fielded multiple infant death calls

throughout their careers. The commissioner effectively adopted the deputy

commissioner’s analysis, and the district court determined substantial evidence

supported their conclusions.

      Evidence undoubtedly establishes that a 911 dispatcher normally handles

calls involving distraught callers and life-or-death situations. But the relatively

routine nature of these calls does not prevent such a call from being classified

as a sudden, traumatic, and unexpected event. For example, a convenience store

clerk normally interacts with store visitors and cleans up the store. Those general

responsibilities do not prevent the possibility that some interactions or cleaning

tasks, such as being a victim in a robbery or cleaning up blood from a shoot-out,

can be sudden, traumatic, or unexpected events. Cf. Brown, 641 N.W.2d at 726–

27.

      To an extent, statistics can be helpful in analyzing whether a sudden,

traumatic, or unexpected event has occurred. See, e.g., Brown v. Quik Trip Corp.,

No. 00–0868, 2001 WL 1132735, at *3 (Iowa Ct. App. Sept. 26, 2001) (en banc),

vacated, 641 N.W.2d 725. For example, in Brown, “[t]o rebut the claimed legal

causation, appellee Quik Trip offered an exhibit showing statistics as to

occupational incidents in 1995,” which indicated that in the United States in

1995, thirty-six convenience store clerk fatalities occurred and 0.027% of

convenience store clerks had suffered nonfatal injuries from violence. Id. at *3 &

n.2. The commissioner in Brown concluded that these statistics “reflect[] that
                                               27


these experiences are quite common for the industry in which he is employed.”

Id. at *2. Those statistics were unimpressive to the court of appeals, as both

opinion writers suggested that the statistics did not provide substantial evidence

that violent acts committed on convenience store clerks were “quite common.”

Id. at *3 (“Given the available statistics regarding the low incidence of death or

injury of gas station attendants due to violence on the job, we would question

whether the commissioner’s conclusion that violent acts are ‘quite common’ in

the gas station business is supported by substantial evidence.”); id. at *5 (Hecht,

J., concurring in part and dissenting in part) (“After a careful review of the data,

I conclude the data proves beyond dispute the rarity of the incidence of assaults

and violent acts in occupations similar to Brown’s.”) (footnote omitted)).2

       Similarly, the majority’s case of France v. Industrial Commission of Arizona,

481 P.3d 1162 (Ariz. 2021), used statistics to determine whether an attack on a

law enforcement officer, who then shot and killed his attacker, during a welfare

check, qualified as an unexpected, unusual, or extraordinary event. Id. at 1166–

67. In that case, “several law enforcement officers with many years of service

testified that, while they are trained and prepared to use lethal force in the line

of duty, they had never been involved in a gunfight.” Id. at 1167. Furthermore,

“evidence showed that officer-involved shootings in Gila County were extremely

rare, with fewer than ten such incidents occurring over the past forty years.” Id.



       2On   further review to the Iowa Supreme Court, Quik Trip appeared to abandon this
statistical argument and solely argued that Brown failed to prove legal causation by not
“produc[ing] testimony of similarly situated employees to establish his claim of legal causation.”
Brown, 641 N.W.2d at 729.
                                            28


Based on the testimony and statistics, the court granted the officer’s claim. Id.

(“In short, the Shooting Incident is not the type of incident that is part of a law

enforcement officer’s daily routine, nor is it expected that a deputy will face such

a dramatic brush with death in responding to a welfare check.”).

       I turn to some relevant statistics as applied to this case. In 2018, 188

infants died in Iowa. Nat’l Ctr. for Health Stat., U.S. Dep’t of Health & Hum.

Servs.,     Infant     Mortality      Rates      by     State      (Mar.     3,     2022),

https://www.cdc.gov/nchs/pressroom/sosmap/infant_mortality_rates/infant_

mortality.htm [https://perma.cc/9MRX-R5ZU] (click 2018 under the “Year”

filter) (classifying an infant as under one year old). In 2018, 990 emergency

dispatchers worked in Iowa. U.S. Bureau of Lab. Stat., U.S. Dep’t of Lab.,

Occupational      Employment        and     Wage      Statistics     (Apr.    4,    2022),

https://www.bls.gov/oes/tables.htm (click on State XLS spreadsheet for May

2018). A rough estimate indicates that an Iowa emergency dispatcher could

expect to receive a call involving a dead infant once every five years (990 divided

by 188 equals 5.27). This estimate, of course, assumes several variables, such

as all infant deaths involved a 911 call, no repeats occurred among Iowa

emergency dispatchers, and the amount of Iowa emergency dispatchers and

infant deaths remain static over several years. That being said, this rough

percentage is relatively consistent with Tripp’s experience (four calls over

seventeen years) and Pavlik’s experience (three calls over twenty-two years).3


       3Pavlik indicated that she had heard fifteen child-death-related calls. On cross-
examination, Pavlik was asked how many involved the caller stating, “my baby is dead.” Those
calls amounted to three.
                                       29


      But diving further, the specific nature of this 911 call does stand out.

There was evidence to suggest that the cause of death was a homicide: a report

that the infant’s head had been maimed with an object consistent with a claw

hammer. Tripp’s testimony indicated that the dispatchers in the room gasped

after hearing that the cause of death may have been a murder. If seasoned

dispatchers had a visceral reaction such as this, it could be a strong indicator

that the event was traumatic, sudden, or unexpected.

      Moreover, the homicide of infants is extremely rare statistically. In Iowa,

between 2016 and 2019, approximately less than ten infants died from homicide.

See Ctrs. for Disease Control & Prevention, 2019, 2018, 2017, 2016, NVDRS: IA

All Victims Death Counts and Rates per 100,000 Homicide, All Mechanisms, All

Races, Both Sexes, Age 0, https://wisqars.cdc.gov/nvdrs/ (last visited June 6,

2022) (in section 1, select “Crude Rates and Death Counts” under “Death and

Rates”; in section 2, uncheck “All Intents” and select “Homicide”; in section 5,

select 2016, 2017, 2018, and 2019 under “Year(s) of Report” and Iowa under

“Individual State(s)”; under “Advanced Options,” select “Single Age Range of <1

to <1”; and click “Submit Request”) (noting that “[t]he number of deaths fewer

than 10; the number has been suppressed to retain confidentiality”). By applying

an average that two Iowa infants died from homicide in 2018, the rough

probability, assuming several variables, that any Iowa 911 dispatcher would field

a call about a murdered infant is around once every five hundred years. These

statistics indicate that the situation described by Tripp is something that rarely

happens, even in her line of work. With these statistics, I am skeptical that this
                                       30


specific event could not be classified as an unexpected cause or an unusual

strain.

      II. Further Legislative Action for First Responders.

      This case involves the broader issue of higher rates of PTSD among first

responders. “First responders are exposed to potentially traumatic events

repeatedly while on the job.” Nina F Lewis-Schroeder et al., Conceptualization,

Assessment, and Treatment of Traumatic Stress in First Responders: A Review of

Critical Issues, 26 Harv. Rev. Psychiatry 216, 217 (2018) [hereinafter Lewis-

Schroeder]; see Kubajak v. Lexington-Fayette Urban Cty. Gov’t, 180 S.W.3d 454,

463 (Ky. 2005) (Scott, J., dissenting) (“It is notable that included among those

who are particularly susceptible to PTSD, due to the frequency of their exposure

to such events, are ‘first responders,’ . . . . ”). “Given the high frequency and

severity of traumatic exposures, it is not surprising that first responders are at

an elevated risk for developing PTSD.” Lewis-Schroeder, 26 Harv. Rev. Psychiatry

at 217.

      Several studies suggest that first responders develop PTSD at a range of

10% to 30% higher than members of the general public. Id.; Miriam Heyman,

Jeff Dill, & Robert Douglas, The Ruderman White Paper on Mental Health and

Suicide         of         First         Responders           12          (2018),

https://dir.nv.gov/uploadedFiles/dirnvgov/content/WCS/TrainingDocs/First

%20Responder%20White%20Paper_Final%20(2).pdf           [https://perma.cc/7VYN-

A9X9] (describing firefighters develop PTSD at 7% to 15% and police officers

develop PTSD at 28% higher than the general population); Substance Abuse &
                                       31


Mental Health Servs. Admin., First Responders: Behavioral Health Concerns,

Emergency            Response,       and        Trauma          3         (2018),

https://www.samhsa.gov/sites/default/files/dtac/supplementalresearchbullet

in-firstresponders-may2018.pdf      [https://perma.cc/B8NZ-75D4]        (“It   is

estimated that 30 percent of first responders develop behavioral health

conditions including, but not limited to, depression and posttraumatic stress

disorder (PTSD), as compared with 20 percent in the general population.”

(citation omitted)). Some studies believe the disparity between PTSD diagnoses

with first responders as compared to PTSD diagnoses in the general population

is much higher due to underreporting. Lewis-Schroeder, 26 Harv. Rev.

Psychiatry at 217.

      911 dispatchers, like Tripp, have an especially important duty in the

“rescue chain.”

      [911 dispatchers] play a key role in allocating the right resource to
      patients in emergencies and they must communicate vital
      information during critical phases of operations. Errors in
      communications, for example, a wrong treatment priority, will
      compromise safe and effective patient care. Dispatchers’ failures
      may lead to a delay in care and may contribute to the patient’s
      death. Therefore, although the dispatchers are not at the forefront
      of the “hands on” rescue, they bear high work-related responsibility.

Marcus Oldenburg et al., Job-related Stress and Work Ability of Dispatchers in a

Metropolitan Fire Department, 9 J. Occupational Med. & Toxicology 31, 31 (2014)

(endnote omitted). In recognition of the work performed by 911 dispatchers, the

Iowa Legislature recently classified 911 dispatchers as “first responders.” 2020

Iowa Acts ch. 1077, § 2 (codified at Iowa Code § 80B.11C (2021)). Additionally,

911 dispatchers are also subject to higher rates of PTSD than the general public.
                                           32


Anna Raskin, PTSD and Emergency Telecommunicators, J. of Emergency

Dispatch     (July      6,   2016)     https://www.iaedjournal.org/ptsd-in-911-

communications-qa [https://perma.cc/D8M8-2999] (detailing the rate of PTSD

among 911 dispatchers at between 18% and 24%).

       As the majority mentions, several states have enacted a wide variety of

legislation to address the higher rates of PTSD among first responders. See

Caitlin Dryden, Putting Mental Health on the Frontline: Why Mental Injuries in

First Responders Should be Covered through Workers Compensation, Drexel L.

Rev.                 Blog             (Sept.               11,                2020),

https://drexel.edu/law/lawreview/blog/overview/2020/September/putting-

mental-health-on-the-front-line/ [https://perma.cc/46R2-GRKK]. For example,

Minnesota has a presumption that PTSD is a personal injury that was caused

by the first responder’s job. Minn. Stat. § 176.011, subd. 15(e) (“If, preceding the

date of disablement or death, an employee who was employed on active duty as:

[a first responder] . . . is diagnosed with [PTSD] . . . , and had not been diagnosed

with the mental impairment previously, then the mental impairment is

presumptively an occupational disease and shall be presumed to have been due

to the nature of employment.”); id. at § 176.66, subd. 1 (“The disablement of an

employee resulting from an occupational disease shall be regarded as a personal

injury within the meaning of the workers’ compensation law.”). However, that

presumption can be rebutted by “substantial factors brought by the employer or

insurer.” Id. at § 176.011, subd. 15(e).
                                             33


      Some states do not have a presumption that PTSD was caused by the first

responder’s job. Texas allows first responders to recover for PTSD as a

compensable injury if it is “caused by one or more events occurring in the course

and scope of the first responder’s employment” and “the preponderance of the

evidence indicates that the event or events were a producing cause of the

disorder.” Tex. Lab. Code Ann. § 504.019(b). In Washington, “claims [that are]

based on mental conditions or mental disabilities caused by stress” are not an

occupational disease. Wash. Rev. Code § 51.08.142(1). However, a specific

exclusion   is   set   aside   for   first   responders,   including   public   safety

telecommunicators, who may bring occupational disease claims resulting from

PTSD. Id. § 51.08.142(2)(a), (d). Florida’s and Nevada’s statutes specifically

delineate certain triggering events that allow for compensation for a PTSD

diagnosis among first responders. Fla. Stat. § 112.1815(5)(a)(2)(a–k) (providing a

list of triggering incidents); Nev. Rev. Stat. § 616C.180(4)(a–b) (allowing a first

responder to recover for stress if the employee witnessed “the death, or the

aftermath of the death, of a person as a result of a violent event” or “an injury,

or the aftermath of an injury, that involves grievous bodily harm of a nature that

shocks the conscience” if it was during the scope of employment”). Notably,

Florida’s statute contains several triggering incidents related to the death of

minors. Fla. Stat. § 112.1815(5)(a)(2)(a–e).

      Ohio has gone even further by creating a state post-traumatic trust fund

for its first responders outside of the worker’s compensation scheme. See Ohio

Rev. Code Ann. § 126.65. This fund allows first responders diagnosed with PTSD
                                      34


to receive lost wages and medical bills if PTSD was during the “course of, and

arising out of, employment as a public safety officer but without an

accompanying physical injury.” Id. § 126.65(B).

      To me, Minnesota’s rebuttable-presumption framework provides more

comprehensive protection to our first responders who are more likely to face

traumatic events while exhaustively serving our communities and enforcing our

laws. Alternatively, the legislature can look at the other mentioned legislative

statutes, and unmentioned ones, to further address the problem of PTSD among

first responders.
                                            35


                                #21–0841, Tripp v. Scott Emergency Commc’n Ctr.

WATERMAN, Justice (dissenting).

       I respectfully dissent. I would apply our longstanding precedent to affirm

the    district   court   judgment   that    upheld   the   workers’   compensation

commissioner’s fact-bound determination denying Mandy Tripp’s mental injury

claim. The majority overrules our caselaw that required employees claiming

purely mental injuries to show that the triggering event was sudden, traumatic,

and unexpected in their occupation. Substantial evidence supported the

commissioner’s factual determination that Tripp’s phone call with the hysterical

mother was not an unexpected event for an emergency dispatcher, as other

witnesses testified. We are required to affirm the agency’s determination under

our deferential standard of review. The majority’s ill-advised change to the legal

causation element in mental injury claims opens the floodgates to fraudulent

claims that are difficult to disprove and will drive up the cost of doing business

in Iowa.

       I. The Commissioner’s Decision Should Be Affirmed Under Controlling
Law.

       In Dunlavey v. Economy Fire & Casualty Co.,

       we adopt[ed] an objective standard of legal causation for purely
       mental injury claims and place[d] the burden on the employee to
       establish that the mental injury was caused by workplace stress of
       greater magnitude than the day-to-day mental stresses experienced
       by other workers employed in the same or similar jobs, regardless of
       their employer.

526 N.W.2d 845, 858 (Iowa 1995) (emphasis added). The majority misreads

Brown v. Quik Trip Co. as abandoning that “same or similar job” requirement;
                                        36


Brown did no such thing. See 641 N.W.2d 725, 728 (Iowa 2002). To the contrary,

Brown described its single-trauma test as “consistent with Dunlavey.” Id.

Normally, when we abandon a proof requirement, we say so explicitly.

      Shortly after we decided Dunlavey, we extended it to cover accidental

disability claims by police officers claiming purely mental injuries from specific

traumatic incidents in Moon v. Board of Trustees of the Municipal Fire & Police

Retirement System of Iowa, 548 N.W.2d 565, 568 (Iowa 1996). There, a police

officer suffered from a panic disorder with agoraphobia and sought “accidental

disability benefits from the Municipal Fire and Police Retirement System of Iowa”

codified in Chapter 411. Id. at 567.

             Moon allege[d] that his disability was caused by two incidents
      that took place while on duty. In 1980, as a member of an
      intelligence unit, Moon confronted a man suspected of armed
      robbery. The suspect attempted to escape, but Moon did not shoot
      at him because he was afraid his partner would be caught in the
      crossfire. He soon began having nightmares about the incident. In
      1985 a young officer who served under Moon committed suicide,
      and Moon was called to the scene. Shortly before the suicide, Moon
      had disciplined the officer, and Moon stated that he felt guilty for
      not having identified the officer’s problems.

Id. Moon had testified that the incidents were not typical for police officers but

admitted that police work “can become very dangerous, in a split second” and

“[t]here’s a lot of stress associated with the job.” Id. at 569. Another officer

testified that “police work is more stressful on a day-to-day basis than the

average occupation,” and the chief of police testified that he did not consider the

two incidents “exceptionally stressful” for police officers. Id. at 569–70. On our

review, we reiterated that the Dunlavey standard is occupation-focused and, in

this context, required “the stress be ‘of greater magnitude than the day-to-day
                                       37


mental stress experienced by other [police] officers.’ ” Id. at 569 (alteration in

original) (quoting Dunlavey, 526 N.W.2d at 857). We concluded that “[t]here [wa]s

substantial evidence in the record to support the board’s conclusion that the two

incidents that allegedly caused Moon’s disability were no more than the

day-to-day stresses commonly associated with police departments.” Id. at 569.

      Whether the occupation-specific legal causation standard is met in a

particular case is a question of fact that must be affirmed on appeal when that

determination is supported by substantial evidence—notwithstanding whether

benefits were denied or awarded. Two years after Moon, we affirmed the board’s

award of mental disability benefits to a police officer who “witness[ed] a person

burning to death” and “confront[ed] an armed person alone.” City of Cedar

Rapids v. Bd. of Trs. of the Mun. Fire & Police Ret. Sys. of Iowa, 572 N.W.2d 919,

925–26 (Iowa 1998). Applying our deferential standard of review, we affirmed,

stating, “Based on testimony from [the police captain and the operations chief],

the board could have found against [officer] Cornish on the legal causation issue.

That fact, however, does not mean there was insubstantial evidence to support

the ruling the board made.” Id. As this case shows, benefits for purely mental

injuries triggered by specific traumatic incidents have been available to first

responders under Dunlavey’s occupation-specific standard in Iowa for several

decades.

      Indeed, the Iowa Workers’ Compensation Commissioner has repeatedly

awarded first responders and corrections personnel workers’ compensation

benefits for purely mental injuries, applying the occupation-focused standard.
                                          38


See Christensen v. Pottawattamie County, Iowa Workers’ Comp. Comm’n

No. 5051440, 2017 WL 1161144, at *7 (Dec. Mar. 23, 2017) (Grell, Arb.) (finding

legal causation based on unexpected, gruesome nature of inmate’s suicide

attempt); Schuchmann v. Dep’t of Transp., Iowa Workers’ Comp. Comm’n

No. 5035676, 2012 WL 2371481, at *7 (Dec. June 20, 2012) (Hedberg, Arb.)

(finding   legal   causation   when   a   department   of   transportation   vehicle

enforcement officer viewed charred human remains at highway accident scene);

Everhart v. Clarinda Corr. Facility, Iowa Workers’ Comp. Comm’n No. 5007651,

2005 WL 2465835, at *3 (Dec. Sept. 30, 2005) (Trier, App.) (finding legal

causation when a prison guard was hit with bodily fluids and feared he

contracted HIV).

      These determinations on purely mental injury claims are made by the

agency case by case, subject to our deferential standard of review. We are bound

by the commissioner’s findings of fact that are supported by substantial

evidence. Asmus v. Waterloo Cmty. Sch. Dist., 722 N.W.2d 653, 657 (Iowa 2006).

And we are bound by the commissioner’s application of law to the facts unless it

is “irrational, illogical, or wholly unjustifiable.” Brewer-Strong v. HNI Corp.,

913 N.W.2d 235, 242 (Iowa 2018) (quoting Westling v. Hormel Foods Corp.,

810 N.W.2d 247, 251 (Iowa 2012)); Iowa Code § 17A.19(10)(m) (2019). Applying

these standards, I find no reversible error in the agency’s determinations.

      Tripp had the burden “to show by a preponderance of the evidence that

the injury arose out of and in the course of [her] employment.” Dunlavey,

526 N.W.2d at 849. To do so, she had to prove both medical and legal causation.
                                       39


Asmus, 722 N.W.2d at 657; Brown, 641 N.W.2d at 727; Dunlavey, 526 N.W.2d

at 853. For medical causation, “[w]hether an injury has a direct causal

connection with the employment or arose independently thereof is essentially

within the domain of expert testimony.” Dunlavey, 526 N.W.2d at 853. “Legal

causation, on the other hand, presents a question of whether the policy of the

law will extend responsibility to those consequences that have in fact been

produced by the employment.” Asmus, 722 N.W.2d at 657. The Scott County

Emergency Communications Center (SECC) and its insurer conceded Tripp

established medical causation. The fighting issue in this case was legal

causation, a question of fact on this record.

      The majority’s discussion of the record is incomplete. Tripp testified she

had taken three infant death calls before the September 30, 2018 phone call at

issue. She admitted that she “never know[s] what’s on the other end of the

phone.” Specifically, she testified:

            [DEFENSE COUNSEL:] Now, throughout your training,
      throughout your experience it is typical to deal with people who are
      distraught; is that fair to say?

             [TRIPP:] That’s fair.

             [DEFENSE COUNSEL:] Yeah.

                   Because in cases of emergency, who are people to call?

             [TRIPP:] Me.

             [DEFENSE COUNSEL:] That’s right.

                   That’s your job, correct?

             [TRIPP:] Correct.
                                        40


            [DEFENSE COUNSEL:] And you never know what’s coming
      your way, do you?

            [TRIPP:] I do not.

Tripp admitted that handling 911 calls where the caller is crying, almost

incoherently, is potentially an everyday occurrence for a 911 operator.

      A 911 dispatcher for MEDIC Ambulance, Jill Cawiezell, who took over the

September 30 phone call after Tripp transferred it, testified that she handles

distraught callers daily. She has over twenty-four years of experience and has

personally handled twelve infant death calls. She testified that infant death calls

are not unusual or sudden and that death, distraught callers, and trauma are

common in her job. Denise Pavlik, the former director of the SECC, testified that

she heard the September 30 phone call and did not consider that call to be

unusual, sudden, or unexpected. She explained that over ten people were

involved with that call. Pavlik has answered fifteen calls throughout her career

where children had died, including three calls where the caller has said “my baby

is dead.” She testified that life-and-death calls are an everyday occurrence for

911 operators. Tracey Sanders, the current deputy director of the SECC, with

over twelve years of experience as a dispatcher, also testified. She, too, reviewed

the September 30 phone call and opined that it was not unusual, unexpected,

or sudden for their occupation. She testified that the average 911 dispatcher

takes twenty calls a day and Tripp was no exception.

      The deputy commissioner entered an Arbitration Decision that determined

Tripp was unable to meet the legal causation requirement:
                                       41


      Legal causation involves a determination of whether the work
      stresses and tensions the employee experienced, when viewed
      objectively and not as the employee perceived them, were of greater
      magnitude than the day to day mental stresses workers employed
      in the same or similar jobs experience routinely regardless of their
      employer.

The deputy commissioner found that “there [was] considerable evidence in the

record that [911] dispatchers, like [Tripp], routinely take calls involving death

and traumatic injury” and that “taking a call regarding a dying or dead infant

cannot be said to be an unexpected cause or an unusual strain.”

      Tripp filed a motion for rehearing urging the deputy commissioner to

expressly find that Tripp “suffers from PTSD and that she proved medical

causation” and to reverse the decision on legal causation because Tripp satisfied

the requirements of Brown. Alternatively, Tripp requested Brown be overruled.

The SECC and its insurer resisted. The deputy commissioner denied Tripp’s

motion, confirming his finding that Tripp had not demonstrated legal causation

because the September 30 phone call was not unexpected “given the nature of

the [911] dispatcher’s job.” Tripp filed an intra-agency appeal.

      After additional briefing by the parties, the workers’ compensation

commissioner entered an appeal decision. On de novo review, the commissioner

affirmed and adopted the deputy’s decision on Tripp’s rehearing request as the

agency’s final decision. The commissioner elaborated:

      [T]he question of what qualifies as an unexpected cause or an
      unusual strain is specific to the individual and must be addressed
      on a case-by-case basis. What can be expected by an individual in
      the workplace, is, in part, dependent upon their occupation. It
      stands to reason that an individual’s occupation would be a factor
      to consider.
                                         42


      Tripp filed a petition for judicial review. On June 11, 2021, after further

briefing and oral argument, the district court affirmed the commissioner’s

decision. The court declined to defer to medical experts offering nonmedical

conclusions about working conditions. The district court ruled the commissioner

properly considered the job responsibilities of emergency dispatchers in applying

the Brown test:

      In determining whether a particular event is unexpected or unusual,
      the Commissioner must first establish a baseline of what is expected
      or usual. As every individual’s day-to-day life is unique, this baseline
      seems to be most appropriately drawn by looking to the unique
      features of each particular claimant’s experiences—including their
      ordinary workplace activities. Accordingly, the Court finds that it
      was not error for the Commissioner to consider the regular job
      responsibilities of [Tripp] in evaluating whether her harm was the
      result of an unexpected cause or unusual strain.

The district court determined the agency decision was supported by substantial

evidence because life-and-death emergency calls are relatively common for 911

operators.   On   this   record,   the   district   court   correctly   affirmed   the

commissioner’s denial of mental disability benefits to Tripp. We should affirm.

     II. The Majority’s Decision to Overrule Longstanding Caselaw is
Contrary to Principles of Stare Decisis and Not Well Reasoned.

      I respectfully dissent from the majority’s decision to overrule our

longstanding precedents. Stare decisis considerations counsel against the

majority’s radical break with existing law. Further, our prior decisions were well

reasoned and correctly decided, and the majority’s justification for overruling

these precedents is wanting.

      “Stare decisis alone dictates continued adherence to our precedent absent

a compelling reason to change the law.” Book v. Doublestar Dongfeng Tyre Co.,
                                              43


860 N.W.2d 576, 594 (Iowa 2015). Ever since we decided Dunlavey, Moon, and

Brown       decades    ago,    the   commissioner        has    consistently      applied    an

occupation-specific test to determine whether the triggering event is sudden,

traumatic, and unexpected for workers in the same or similar jobs. The

legislature, which has quickly amended chapter 85 when it disagrees with our

interpretation,4 has left Moon, Brown, and Dunlavey intact and declined to relax

the proof required for purely mental injuries under Iowa Code chapters 85 and

411. “The rule of stare decisis ‘is especially applicable where the construction

placed on a statute by previous decisions has been long acquiesced in by the

legislature, by its continued use or failure to change the language of the statute

so construed . . . .’ ” Brewer-Strong, 913 N.W.2d at 249 (omission in original)

(quoting In re Est. of Vajgrt, 801 N.W.2d 570, 574 (Iowa 2011)). Presumably, the

legislature was unwilling to open the floodgates to mental injury claims as they

are difficult to disprove and increase insurance costs while inhibiting job

creation.

       The majority’s rationale for breaking with our longstanding law is not

well-supported. First, the majority’s new holding today begs the question:

“unexpected” compared to what? As the district court noted, “the Commissioner

must first establish a baseline of what is expected or usual” by looking to the

claimant’s occupation. What is expected or unexpected necessarily varies by


       4See,  e.g., Bluml v. Dee Jay’s, Inc., 920 N.W.2d 82, 90–92 (Iowa 2018) (allowing recovery
for idiopathic fall on level floor), abrogated by 2019 Iowa Acts 38, § 1 (codified at Iowa Code
§ 85.61(7)(c) (2020)) (modifying definition of “personal injury arising out of employment” to
exclude “[p]ersonal injuries due to idiopathic or unexplained falls from a level surface onto the
same level surface”).
                                        44


occupation. Witnessing a death on the job would be unexpected for most

occupations; not so for a hospice nurse. A threatening tiger is routine for

Siegfried and Roy; not so for the Las Vegas ticket taker outside the cage. Police,

firefighters, and medics routinely face life-threatening emergencies as part of the

job; other occupations, such as the convenience store clerk in Brown, do not.

Telemarketers and 911 operators should not be equated when determining

whether a particular phone call is traumatic or unexpected.

      Second, the majority and special concurrence rely on a flawed premise:

that first responders can’t recover for their purely mental injuries under

Dunlavey because stressful emergencies are part of the job. The majority wants

an easier path for mental disability benefits for emergency workers, including

911 operators who are not physically present at the crime or accident scene. To

me, that is a policy determination for the legislature, which for decades has left

the Dunlavey same-or-similar-job proof requirement intact. And as noted above,

agency fact finders applying Dunlavey have repeatedly allowed first responders

to recover for purely mental injuries triggered by specific events. The bar is not

set too high.

      Third, the majority reads Brown in a vacuum in a manner inconsistent

with the larger body of law in this area. When Brown is read together with

Dunlavey and Moon, it is clear we did not abandon the same-or-similar-job

requirement for traumatic events. In Dunlavey, we “establish[ed] a standard for

legal causation” for “a worker’s pure nontraumatic mental injury.” 526 N.W.2d

at 854. We reviewed three options: a “subjective causal nexus” test, a “broad
                                       45


causation” test, and an “unusual stress” test. Id. at 855. The “subjective test

focuses on the employee’s own perception of reality in that if the claimant

honestly perceives that there is some work related stimuli causing a mental

disability the employee is entitled to recover.” Id. This test was adopted by

Michigan and later repudiated by statute. Id.; see also Mich. Comp. Laws

§ 418.301(2) (1985). “The ‘broad causation’ test allows a worker to be

compensated for normal work related stress as long as the worker’s mental injury

is causally connected to the employment.” Dunlavey, 526 N.W.2d at 855. “This

approach is premised on the view that the basic purpose of a workers’

compensation system mandates that a worker disabled as a result of work

related stress receive treatment identical to a worker disabled by a work related

physical injury.” Id. (quoting Candelaria v. Gen. Elec. Co., 730 P.2d 470, 477

(N.M. Ct. App. 1986), superseded by statute as stated in Jensen v. N.M. State

Police, 788 P.2d 382, 384 (N.M. Ct. App. 1990)). We declined to adopt either the

subjective-causal-nexus   test   or   broad-causation   test   because   neither

“correspond[s] to our statutory goal of making sure the mental injuries are

causally connected to the worker’s employment.” Id. at 856.

      We instead adopted an occupation-specific unusual-stress test for

nontraumatic mental injuries. Id. at 858. The test “requires the employee to show

that the work stress which led to the [mental] injury was unusual.” Id. at 855.

The unusual-stress test was “developed . . . as a response to the difficulties in

the evaluation of psychological injuries, such as the ease with which such claims

may be feigned and the difficulty with which fraudulent claims can be detected.”
                                           46


Id. The unusual-stress requirement helps ensure that “mental injuries are

causally connected to the worker’s employment” and “furthers the intent of the

legislature to compensate those workers who suffer bona fide ‘personal injuries’

caused by their employment.” Id. at 856.

      The unusual-stress test reflects that the workers’ compensation system

provides a remedy for industrial accidents and is not a general mental health

insurance system. See id. at 856. We chose the unusual-stress test mindful of

the “ ‘slippery slope’ argument that once ‘mental[-]mental’ claims are deemed

compensable, employees will increasingly make fraudulent claims which the

courts will not be able to detect and which will ultimately force employers out of

business.” Id. Because the test “places the burden on the employee to prove that

the work stress suffered is unusual, [it] is an effective means of evaluating

employees’ claims.” Id.

      We deliberately chose to adopt Wyoming’s occupation-specific standard for

our unusual-stress test in Dunlavey instead of Wisconsin’s broader standard

that merely required proof of stress “greater than that endured by all other

workers” in any field. Id. at 855–57. We concluded that the Wyoming standard

is preferable because it “provides the employees with compensation for legitimate

work related injuries while at the same time limits the employers’ liability to

injuries caused by its industry”5 and avoids the confusion of what is meant by



      5Itmight be considered modern and forward looking for worker’s compensation to
      be expanded to provide full coverage health insurance. But that was not its
      intended purpose, and it would be unfair to the employer who pays premiums on
      the assumption that they cover only injuries caused by [its] industry.
                                              47


“all workers.”6 Id. at 857. We approvingly quoted the Wyoming Supreme Court’s

explanation of the benefits of the occupation-specific-unusual-stress test:

              Unlike the “fellow employees” test, this test could be used in
       cases where the worker has no fellow employee holding the same job
       in his company. Moreover, under the same or similar job standard,
       an employer who puts excessive stress on several employees could
       not avoid the payment of benefits by simply making that excessive
       stress equal for all employees. The stress on [its] workers would be
       compared to the stress suffered by those holding similar jobs in
       other companies.

              ....

              The objective test based on workers with the same or similar
       jobs is also superior to a test based on the working world at large. It
       is impossible to determine, except in the broadest fashion, the stress
       to which the working world at large is exposed. In every worker’s
       compensation case heard under this test, the parties could call
       witnesses whose job related stress is either significantly greater or
       significantly smaller than the stress suffered by the worker seeking
       compensation. The standard would be too amorphous to be
       practical.

Dunlavey, 526 N.W.2d at 857–58 (alteration and omission in original) (quoting

Graves v. Utah Power & Light Co., 713 P.2d 187, 193 (Wyo. 1986), superseded

by statute as stated in Sechrist v. State ex rel. Wyo. Workers’ Safety & Comp. Div.,

23 P.3d 1138 (Wyo. 2001)). We found these justifications persuasive. Id. at 858.

We also noted states were increasingly enacting statutes requiring proof




Graves v. Utah Power & Light Co., 713 P.2d 187, 190 (Wyo. 1986), superseded by statute as
stated in Sechrist v. State ex rel. Wyo. Workers’ Safety & Comp. Div., 23 P.3d 1138 (Wyo. 2001).
       6The objective “all employees” standard could be based upon three different
       groups. First, “all employees” could consist of a worker’s “fellow employees”
       employed in the same or similar jobs by the same employer. Second, it could
       consist of workers in the same or similar jobs, including those who work for other
       employers. Finally, it could consist of the “working world at large.”
Graves, 713 P.2d at 192.
                                       48


comparing the claimant’s stress to those in similar jobs rather than workers

generally:

      [T]hose states which have had experience with “mental[-]mental”
      claims are increasingly enacting statutes which require proof that
      the employee’s stress is greater than that of similarly situated
      employees. See, e.g., Alaska Stat. § 23.30.265(17)(A) (1990) (work
      stress must be “extraordinary and unusual in comparison to
      pressures and tensions experienced by individuals in a comparable
      work environment”); Colo. Rev. Stat. Ann. § 8–41–301(2)(a)–(d) (West
      Supp. 1994) (the psychologically traumatic event must be “generally
      outside of a worker’s usual experience and would evoke significant
      symptoms of distress in a worker in similar circumstances”); N.M.
      Stat. Ann. § 52–1–24(A) (Michie 1978 & Supp.1994) (same).

Id.

      In Brown, we addressed mental injuries attributed to a store clerk’s

specific on-the-job traumatic events. 641 N.W.2d at 727–28. Brown was far from

a professional first responder. He was working alone at night in his employer’s

convenience store and witnessed a customer inside get shot in the leg. Id. at 726.

Brown was not physically injured, but he had to clean up the blood from the

shooting. Id. Six days later, he was working alone again and was the victim of a

robbery. Id.

      The robber grabbed Brown by the arm, swung him around, stuck an
      object that Brown thought to be a gun in Brown’s back, and
      demanded all of the money, which Brown gave to him. Brown was
      told to get down, and he did. The robber left but returned and said,
      “I told you to get the . . . down or I’m going to blow your . . . head
      off.” Brown laid spread-eagle on the floor until the phone rang; it
      was the security organization calling in response to a silent alarm
      that Brown had triggered.

Id. (omissions in original). Brown was diagnosed with delayed PTSD and his

doctor opined that “the additional trauma of the robbery aggravated the effect of

the shooting, so the cumulative effect was more traumatic than the sum of the
                                         49


two events.” Id. at 726–27. The deputy commissioner found Brown had

established both medical and legal causation, but the commissioner reversed,

finding Brown failed to establish legal causation because “he had not shown his

stress was greater than that of other workers employed in the same or similar

jobs.” Id. at 727–28. “Quik Trip contended this was fatal to his claim, and the

industrial commissioner and district court agreed.” Id. at 728.

      We reversed, concluding that “[w]hen a claim is based on a manifest

happening of a sudden traumatic nature from an unexpected cause or unusual

strain, the legal-causation test is met irrespective of the absence of similar stress

on other employees.” Id. at 729. Our colleagues in the majority misread this

statement as eliminating Dunlavey’s requirement to compare the claimant’s

stress to others in the same or similar jobs. To the contrary, we stated that “[t]his

conclusion is consistent with Dunlavey, which did not involve a readily

identifiable stress factor such as in this case.” Id. at 728. We were addressing a

failure of proof claim and concluded, from the very nature of the two incidents,

that the evidence was sufficient to establish the store clerk’s mental injury claim,

without testimony of other witnesses, to prove that an Iowa convenience store

employee in Iowa did not routinely experience shootings and armed robberies.

      The majority effectively overrules Moon, where we had confirmed that the

compensability of a first responder’s mental injury triggered by one or two

specific incidents is determined under Dunlavey by reference to the claimant’s

occupation as a police officer. Moon, 548 N.W.2d at 569–70. In my view, Moon
                                          50


and Dunlavey remained good law for first responders. This is confirmed by a

careful reading of Brown and the authorities cited in that opinion.

      In Brown, we again relied on Wyoming precedent and agreed that:

             Where a mental injury occurs rapidly and can be readily
      traced to a specific event, . . . there is a sufficient badge of reliability
      to assuage the Court’s apprehension. Where, however, a mental
      injury develops gradually and is linked to no particular incident, the
      risk of groundless claims looms large indeed.

Id. at 728 (omission in original) (quoting Graves, 713 P.2d at 192). Noting both

Graves and Dunlavey involved nontraumatic-gradual-onset mental injuries, we

went on to discuss another Wyoming case more directly on point as involving a

mental injury from an on-the-job accident. Id. at 728–29 (citing Johnson v. State

ex rel. Wyo. Worker’s Comp. Div., 798 P.2d 323, 326 (Wyo. 1990)).

      In Johnson v. State ex rel. Wyoming Worker’s Compensation Division, the

employee was an over-the-road truck driver involved in two accidents. 798 P.2d

at 324. In the first accident, “Johnson had bruised his back but did not seek

medical treatment.” Id. In the second, “As [Johnson] rounded a curve, the wind

hit the truck and spun it around 180 degrees. The truck came close to colliding

with another vehicle but missed. The highway patrol stated the road should have

been closed at the time the accident occurred.” Id. “The psychiatrist determined

that Johnson was suffering from depression and [PTSD]” as a result of the second

accident. Id. The Wyoming Supreme Court held Johnson satisfied the legal

causation requirement without presenting evidence of similarly situated

employees. Id. at 325–36.
                                              51


        In Brown, after discussing the facts and holding of Johnson, we

approvingly quoted this passage applying a same or similar job test:

        The accident also satisfies the requirement that the mental injury
        resulted from a situation or condition that is of greater magnitude
        than the day-to-day stresses and tensions all employees usually
        experience. While it may be normal for and expected of over-the-road
        truck drivers to encounter hazardous, wintery driving conditions on
        Wyoming highways, involvement in an accident when driving in those
        conditions or any weather conditions falls beyond any day-to-day
        stress and tensions. It was the accident and not the driving in
        hazardous conditions that caused Johnson’s injuries.

Brown, 641 N.W.2d at 728–29 (emphasis added) (quoting Johnson, 798 P.2d at

326).7 Importantly, the focus of this test is on what is “normal for and expected

of” the claimant’s occupation—such as over-the-road truck driving in Johnson.

We endorsed that approach. Id. at 729. Thus, we held the shooting and robbery

satisfied the legal causation requirement because “[t]hese events were sudden,

traumatic, and unexpected” and “Quik Trip, in fact, d[id] not contend otherwise.”

Id. Given the nature of the traumatic incidents in Brown and Johnson, the

workers’ compensation claims were reinstated despite the claimant’s failure to

introduce baseline evidence of the stress of other workers in the same or similar

jobs.

        Other states take different approaches. Some states allow no relief under

any circumstances for purely mental injury claims. See 4 Arthur Larson et al.,




        7Afterwe decided Brown, the Wyoming legislature amended its workers’ compensation
statutory definition of “injury” to exclude compensation for mental injury unless it is “[c]aused
by a compensable physical injury, it occurs subsequent to or simultaneously with, the physical
injury and it is established by clear and convincing evidence.” Wyo. Stat. Ann.
§ 27-14-102(a)(xi)(J) (West 2009). This reflects a subsequent policy choice by the Wyoming
legislature.
                                        52


Larson’s Workers’ Compensation Law § 56.06[1][b], at 56-50, & 56.06[4], at

56-55 (2021) [hereinafter Larson] (“[F]ifteen states and the [federal] Jones Act

have expressly ruled out liability in any kind of mental-mental case.” (footnotes

omitted)). Iowa was in the middle in allowing recovery in a mental-mental case

where an unusual stress triggered the mental injury. See id. § 56.06[6], at 56-57.

There is also a lack of uniformity on what is considered “unusual.” This noted

commentator observed:

            To summarize: there can thus be identified four answers to
      the question: “unusual compared with that?” These are:

            (1) Unusual compared with this employee’s normal strains.

           (2) Unusual compared with other, similarly                situated
      employees’ strains in the normal work environment.

            (3) Unusual compared with the strains of employment life
      generally.

           (4) Unusual compared with the wear and tear of everyday
      nonemployment life.

           Unfortunately, most opinions in this area—and statutes as
      well—only use the word “unusual” without specifying which of these
      comparisons is intended.

3 Larson, § 44.05[4][d], at 44-43 (footnotes omitted). Until today, Iowa fit in this

treatise’s second category, comparing the claimant’s stress with workers “in the

same or similar jobs.” Dunlavey, 526 N.W.2d at 858.

      I am not persuaded by cases from jurisdictions that use a more lenient

test for legal causation such as Diaz v. Illinois Workers’ Compensation

Commission, 989 N.E.2d 233, 240 (Ill. App. Ct. 2013) (determining whether

stress of police officer threatened with a gun exceeded “that of the general
                                                53


public”). Comparing the claimant to the “working world at large” is an approach

we rejected as “too amorphous to be practical.” Dunlavey, 526 N.W.2d at

857–58 (“In every worker’s compensation case heard under this test, the parties

could call witnesses whose job related stress is either significantly greater or

significantly smaller than the stress                 suffered by the          worker seeking

compensation.” (quoting Graves, 713 P.2d at 193)). The proper comparison is to

workers in the same or similar jobs. Id. Diaz is directly contrary to our decision

in Moon, where we emphasized that Dunlavey’s legal causation test is to be

applied with reference to the claimant’s occupation as a police officer—not

workers in general. Moon, 548 N.W.2d at 569.8

       Arizona recently adopted an approach similar to Dunlavey in France v.

Industrial Commission of Arizona, 481 P.3d 1162 (Ariz. 2021). In France, two

deputy sheriffs were dispatched to perform a welfare check for a man threatening

to kill himself with a shotgun. Id. at 1163. The man advanced toward Deputy

Sheriff France and “point[ed] a shotgun two to three feet away from [France’s]

chest and face.” Id. at 1164. The deputies shot the man several times and


       8The   majority relies on Sparks v. Tulane Medical Center Hospital & Clinic, 546 So. 2d 138
(La. 1989), but that case did not involve a first responder or a single traumatic incident. Rather,
that court allowed recovery for a hospital “exchange card supervisor’s” mental injury triggered
by a series of death threats, vandalism, and harassment by her fellow employees spanning years.
Id. at 140–41. The Sparks court recognized purely mental injury claims for the first time in that
state, over the dissent of three justices. Id. at 148–49; id. at 149 (Marcus, J., dissenting) (“I do
not consider . . . plaintiff’s work-related stress to be an ‘injury’ ” under Louisiana’s Worker’s
Compensation Act); id. (Hall, J., dissenting) (concluding that the statute did not allow recovery
for “mental-mental” injuries and stating, “Any change should come from the legislature and not
the court. Even under the new interpretation of the law enunciated in the majority opinion, I
would hold that this plaintiff is not entitled to benefits because her mental condition, as real and
as unfortunate as it is, was not precipitated by an accident, i.e., an unexpected and unforeseen
event that occurred suddenly or violently. It was the result of several years of work-related
stress”). I agree with Justice Hall’s dissent in Sparks that it is the legislature’s role to expand
recovery for purely mental injuries, not the court’s.
                                        54


watched him die. Id. France developed PTSD and sought workers’ compensation

benefits, which were denied. Id. For mental injuries from a single work-related

event, the Supreme Court of Arizona interpreted “the central inquiry” of its

workers’ compensation statute as “whether the work-related event itself imposed

stress on the employee that was ‘unexpected, unusual or extraordinary.’ ” Id. at

1167 (quoting Ariz. Rev. Stat. Ann. § 23-1043.01(B) (2017)). The court further

explained that

      not all mental injuries caused by violent encounters experienced by
      law enforcement officers in the line of duty are compensable. As a
      preliminary matter, an officer must first establish that his
      work-related stress was a substantial contributing cause of his
      mental injury. Unlike the present case, many claims may not satisfy
      this initial hurdle. Additionally, a court must examine the
      stressfulness of any such incident from the standpoint of a
      “reasonable person” with the same or similar job duties as the
      claimant, e.g., another law enforcement officer. Thus, applying this
      standard, officers may be involved in many encounters in the line of
      duty that produce expected, common, and ordinary stress.

Id. (emphasis added) (vacating agency ruling that denied benefits under wrong

legal standard).

      New York courts previously took the position our court adopts today,

determining whether mental injures were compensable by looking at the

“emotional strain or tension . . . to which all workers are occasionally subjected.”

Wilson v. Tippetts-Abbott-McCarthy-Stratton, 253 N.Y.S.2d 149, 150 (App. Div.

1964). New York courts then saw the light and now require claimants to

“demonstrate that the stress that caused the claimed mental injury was greater

than that which other similarly situated workers experienced in the normal work

environment.” Casey v. United Refin. Comp. of Pa., 149 N.Y.S.3d 309, 311
                                               55


(App. Div. 2021) (emphasis added). Whether stress is unusual is based on the

complainant’s occupation. See, e.g., Rivenburg v. County of Albany, 131 N.Y.S.3d

431, 432–33 (App. Div. 2020) (affirming a denial workers’ compensation benefits

to a correctional officer personally threatened by a colleague and whose family

was threatened by an inmate because “[g]iven the nature of the work required of

correction officers and the character of the individuals under confinement, the

stress created by dealing with the inmates was no different for claimant than it

was for other correction officers”).

       Missouri courts likewise apply an objective standard to compare “the

claimant’s level of stress with the level of stress faced by other employees in the

same profession.” Mantia v. Mo. Dep’t of Transp., 529 S.W.3d 804, 810 (Mo. 2017)

(en banc) (reversing an award of benefits because claimant failed “to present

evidence the actual work events comprising the ‘same or similar conditions’

would have caused extraordinary and unusual stress to a reasonable highway

worker”).9     The    Iowa     legislature     can    decide     whether      to   restore    the

occupation-specific test for mental disability claims in our state.




       9Missouri’s    Workers’ Compensation Act includes a special provision exempting
firefighters from the requirement to prove work-related stress was objectively “extraordinary and
unusual.” Mantia, 529 S.W.3d 810–11 & 811 n.2 (citing Mo. Rev. Stat. § 287.120.10 (2005)). This
exception presumably was enacted “because the legislature believed stress is such a regular
matter for firefighters that it would be difficult to show that stress was of an ‘extraordinary and
unusual’ degree for those in that occupation.” Byous v. Mo. Loc. Gov’t Emps. Ret. Sys. Bd. of Trs.,
157 S.W.3d 740, 756 n.1 (Mo. Ct. App. 2005) (Smart, J., concurring in part and dissenting in
part). The Iowa legislature has not enacted a similar provision in Iowa Code chapter 85 or chapter
411, and I wouldn’t create one in the guise of interpretation. The legislature is the proper
audience for Tripp’s request for a change in the law to relax proof requirements for work-related
PTSD or other mental injuries suffered by emergency dispatchers or first responders.
                                     56


     III. Conclusion.

     For these reasons, I would affirm the district court judgment upholding

the agency ruling denying Tripp’s mental injury claim based on its factual

determination that the stress of her phone call was not unusual or unexpected

for an emergency dispatcher.

     Mansfield and McDonald, JJ., join this dissent.